         Case 1:16-cv-06586-LAP Document 280 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HUTTER,

                       Plaintiffs,
                                               No. 16 Civ. 6586 (LAP)
-against-
                                                         ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

  The Court is in receipt of Defendants’ letter dated October 13,

2020, seeking an extension of time to respond to various letters

filed by Plaintiff Steven Hutter (dkt. no. 279).             The Court is also

in receipt of letters filed by Mr. Hutter noting that he has been

unable to meet a Court-ordered deadline of September 30, 2020, to

respond to Defendants’ letter of August 28, 2020 (dkt. nos. 276-77),

due to his placement in a special housing unit at his facility.

  Mr. Hutter shall file his response to Defendants’ August 28, 2020

letter    as   soon   as   is   practicable.   Given   Mr.   Hutter’s   current

situation at his facility, the Court will not set a firm deadline for

his response.     Defendants shall file their response to that letter--

and to Mr. Hutter’s letter dated August 24, 2020 (dkt. no. 266)--no

later than 14 days after it is filed on the docket.

  The Clerk of the Court is respectfully directed to mail a copy

of this order to Mr. Hutter.

SO ORDERED.

                                        1
         Case 1:16-cv-06586-LAP Document 280 Filed 10/15/20 Page 2 of 2




Dated:       New York, New York
             October 15, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
